DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 08/29/2022.  Claims 1-4, 6-12 and 15 have been amended. No claim has been cancelled. No claim has been newly added. Claims 1-15 are currently pending in the application. 
The claim rejection to claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn in view of Applicant’s amendment to claim 1.
The claim interpretation to claim 1 under 35 USC § 112(f) or 35 USC 112 (pre-AIA ) sixth paragraph has is withdrawn in view of Applicant’s amendment to claim 1.

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Furue has been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US. Pub. No. 2018/0154774, hereinafter “Park”) in view of Furue et al. (US. Pub. No. 2014/0380243, hereinafter “Furue”).
As to claims 1, 7 and 11, (Currently Amended) Park discloses a control apparatus using at least one knob [figure 8, vehicle control device “800” using a knob device “900”], associated with its control method using the knob and its control system using the knob, the control apparatus comprising:
a knob [figure 8, “810”, “820”, “830” to receive knob operation information] configured to receive knob operation information;
a memory [paragraph 242, memory “140”] configured to store a program for transmitting a vehicle function control command based on the knob operation information [paragraph 242, “140” may store basic data for units, control data for controlling operations of units and input/output data…]; and
a processor [figure 8, processor “870”] configured to execute the program,
wherein the processor is further configured to:
display a function image on the knob based on the knob operation information [figure 21, display a function image “2100a” on the knob based on the knob operation information (i.e., adjust volume or temperature), paragraphs 548-549].

Park does not disclose adjust a size of the displayed function image in response to the knob being rotated clockwise or counterclockwise by a user to adjust a vehicle function corresponding to the displayed function image.
Furue teaches a control apparatus comprising a knob [figure 3, knob “10”] configured to receive knob operation information; a processor [figure 4, control “30”] is configured to adjust a size of the displayed function image in response to the knob being rotated clockwise or counterclockwise by a user to adjust a vehicle function corresponding to the displayed function image [figures 6A-C, adjust a size of the displayed function image in response to the knob being rotated clockwise or counterclockwise by the user to adjust the vehicle function (i.e., communication, audio), paragraph 40, the dial switch 10 is operative to be rotated around the central axis clockwise and counterclockwise].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the control apparatus of Park to adjust a size of the displayed function image in response to the knob being rotated clockwise or counterclockwise by a user to adjust a vehicle function corresponding to the displayed function image, as taught by Furue, in order to obtain the superior operability (Furue, paragraph 8).
As to claims 2 and 12, (Currently Amended) Park discloses the control apparatus of claim 1, associated with its control system, wherein the processor is configured to move the displayed function image, based on the knob operation information [paragraph 384, convex lens “901” to magnify the screen information on the display], and
wherein the vehicle function comprises at least one of an air volume, a sound volume, and a temperature setting [figures 21(a)-(b), a sound volume, a temperature setting]. 
As to claims 3 and 8, (Currently Amended) Park discloses the control apparatus of claim 1, associated with its control method, wherein the processor is configured to display a function menu on the knob based on display a function menu on the knob based on of the knob operation information (volume, temperature)].
As to claims 4 and 9, (Currently Amended) Park discloses the control apparatus of claim 1, associated with its control method, wherein the knob is configured to receive position information about the knob, and 
wherein the processor is configured to display a predetermined function menu on the knob based on the 
As to claim 5, (Original) Park discloses the control apparatus of claim 4, wherein the position information about the knob is position information about a position in a certain display region [figure 21, the knob is position information about a position in a certain display region of “830”].
As to claims 6, 10 and 15, (Currently Amended) Park discloses the control apparatus of claim 4, associated with its control method using the knob and its control system using the knob, wherein the processor is configured to check an access control level corresponding to a vehicle function based on 
As to claim 13, (Original) Park discloses the control system of claim 11, further comprising a position checker configured to check position information about the knob to transfer the checked position information to the controller [paragraph 427, the knob “900” is adhered to one region of the display “830” such that the knob “900” is moved on the basis of a position of a graphic object displayed in the one region, figures 23-24].
As to claim 14, (Original) Park discloses the control system of claim 13, wherein the position checker checks the position information about the knob through ultra wide band communication [paragraph 166, the short-range communication unit for facilitating short-range communications including ultra-wideband (UWB)].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622